Clark, C. J.
Tbis is an appeal from a decree of Long, J., awarding tbe custody of tbe little girl, Eva Page, to ber mother, wbo is a nonresident of tbis State, pending tbe appeal, upon giving bond in tbe sum of $1,000 for ber production at tbe order of tbe court.
Tbis matter was presented to us on a motion for supersedeas, Page v. Page, 166 N. C., 90, and tbe Court directed tbe lower court to “retain jurisdiction of tbe child until tbe bearing of tbe appeal, so that tbe final determination of tbis Court, if in favor of tbe father, may be effective,” and also required tbe lower court to “refrain from changing tbe custody of tbe child, pending an appeal, or permitting it to be carried out of tbe State,” citing Harris v. Harris, 115 N. C., 587. Tbe cause has since been tried and tbe issues found by a jury, and tbe appeal in tbis latter case has been determined at tbis term, Page v. Page, ante, 346.
Tbis appeal, therefore, is now irrelevant and improvident.
Appeal dismissed.